F-ILt:fP
                                                       Ce1J.ST OF APPEALS:01VA
                                                       7-STATE OF WASHINGTON
                                                        2016JUL 23 M110: 16



      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,                       )
                                           )       DIVISION ONE
                       Respondent,         )
                                           )       No. 76468-3-1
                  v.                       )
                                           )       UNPUBLISHED OPINION
ZACHARY SCOTT RANAHAN,                     )
                                           )
                       Appellant.          )       FILED: July 23, 2018
                                           )

       DWYER, J. — Zachary Ranahan appeals his conviction of robbery in the

second degree. He argues that the evidence presented by the State was

insufficient to prove beyond a reasonable doubt that he threatened to use force

when taking money from a barista. Viewing the evidence in the light most

favorable to the State, we conclude that it is sufficient to support the jury's guilty

verdict. We affirm.
                                           I

       On March 15, 2016, at approximately 5:45 p.m., Zachary Ranahan walked

up to the ordering window of Bellingham's Buzz Thru coffee stand. Like many

such coffee stands, the only way to interact with the Buzz Thru's barista is

through this ordering window. While the stand has a door, it remains locked from

the inside during business hours.

       Alexandra Zuzich, the 24-year-old barista on duty that night, took

Ranahan's order. She then partially closed the window, turned around, and
No. 76468-3-1/2


began gathering the ingredients to make his drink. Approximately 45 seconds

later, a loud noise interrupted her preparations. As Zuzich turned around, she

saw the bell normally on the stand's counter fly across the room, crashing into

the wall. She also saw Ranahan. Whereas before he had been standing outside

of the stand, he was now inside, approximately three feet away from her.

Uninvited, he had climbed through the window, knocking the bell over in the

process.

       Ranahan made no verbal threats. He made no threatening gestures. He

displayed no weapon. But Zuzich was scared. She could not remember

Ranahan's exact words, but did remember that he asked about the cash register

and money. Following her training, Zuzich opened the register. When Ranahan

turned away from her to begin taking the cash from the register, Zuzich

immediately climbed out of the ordering window, cutting her leg in the process.1

She then gained the attention of a passerby, who called the police to report the

crime on Zuzich's behalf. Zuzich had left her personal cell phone in the stand as

she made her escape.

       At trial, the jury convicted Ranahan of robbery in the second degree and

burglary in the second degree. The burglary conviction merged into the robbery

conviction at sentencing. Ranahan appeals, contending that the evidence is not

sufficient to sustain his conviction for robbery. He does not challenge the

burglary conviction.




       1 Ranahan stood between Zuzich and the door. The door was locked, and could only be
unlocked via a hidden key. Zuzich's cut required eight stitches.


                                            2
No. 76468-3-1/3


                                         II

       The due process clauses of the federal and state constitutions require the

government to prove each element of a crime beyond a reasonable doubt. In re

Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368(1970); U.S.

CONST. amend. XIV; WASH. CONST. art. 1, § 3. When deciding if the evidence is

sufficient to sustain a conviction, a reviewing court must consider "whether, after

viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.2781, 61
L. Ed. 2d 560 (1979).

      "A challenge to the sufficiency of the evidence admits the truth of the

State's evidence and all reasonable inferences from that evidence." State v.

Boyle, 183 Wn. App. 1,6-7, 335 P.3d 954(2014)(citing State v. Salinas, 119
Wash. 2d 192, 201, 829 P.2d 1068(1992)). We must "defer to the trier of fact on

issues of conflicting testimony, credibility of witnesses, and the persuasiveness of

the evidence." State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970(2004).

Circumstantial and direct evidence receive equal weight on review. Thomas, 150
Wash. 2d at 874.

       The jury convicted Ranahan of robbery in the second degree. "A person

commits robbery when he or she unlawfully takes personal property from the

person of another or in his or her presence against his or her will by the use or

threatened use of immediate force, violence, or fear of injury to that person or his

or her property or the person or property of anyone." RCW 9A.56.190. It is the



                                         3
No. 76468-3-1/4


element of force that differentiates robbery from theft. "While both offenses

involve stealing money or property, theft is elevated to robbery where the

defendant uses force or threatened force to take the property." State v.

Farnsworth, 185 Wash. 2d 768, 771, 374 P.3d 1152(2016). "Any force or threat, no

matter how slight, which induces an owner to part with his property[,] is sufficient

to sustain a robbery conviction." State v. Handburgh, 119 Wash. 2d 284, 293, 830
P.2d 641 (1992).

       A threat of force may be implied. This is an objective standard. If "an

ordinary person in the victim's position could reasonably infer a threat of bodily

harm from the defendant's acts," an implied threat exists. State v. Witherspoon,

180 Wash. 2d 875, 884, 329 P.3d 888 (2014). Prior decisions have often found

implied threats to exist in the context of bank robberies. See, e.g., Farnsworth
185 Wash. 2d at 771 (bank robber implied a threat by handing a note asking for

money, but not stating a threat); State v. Collinsworth, 90 Wash. App. 546, 549, 966

P.2d 905(1997)(bank robber implied threat by demanding "Give me your

hundreds, fifties and twenties"). While this form of bank robbery does not involve

a specific threat, but rather a request, the historical context of bank robberies

makes it reasonable for a teller to imply a threat of force. Farnsworth, 185 Wn.2d

.at 776-77. Outside of the bank robbery context, prior decisions have also found

implied threats to exist when individuals insinuate they possess weapons. See,

e.g., Witherspoon, 180 Wash. 2d at 885 (finding an implied threat when a man had

his hand behind his back and said he had a pistol). But these situations do not

mark the totality of situations in which an implied threat may be found. "In every



                                         4
No. 76468-3-1/5


[robbery] case, the circumstances will be unique and context-dependent, causing

courts to determine whether the evidence supports an objective finding of a

threat." Farnsworth, 185 Wash. 2d at 779. Here, viewing the evidence of

Ranahan's conduct in the light most favorable to the State, context supports the

jury's conclusion that a threat of force was implied.

       First, the evidence supports a determination that Zuzich subjectively felt

fear. Ranahan believes that this cannot be the case because Zuzich followed

her training in opening the register when he requested money. This argument,

however, fails to consider the possibility that Zuzich followed her training out of

fear of injury. The evidence reasonably supports this latter reading. In addition to

her explicit statements to this effect, there is context. Zuzich is only five-foot-one.

She was 24 years old at the time of the robbery. A man larger than her had

forced his way into her locked workplace and stood a mere three feet away. He

was the only other person inside the small, locked building. Her subsequent

actions—jumping out the window, resulting in a severe cut to her leg, and leaving

her cell phone inside the stand—are testament to the genuine basis of her

claimed fear.

       The evidence, construed in the light most favorable to the State, also

supports the conclusion that Zuzich's subjective fear was objectively reasonable.

Viewed objectively, Ranahan's actions implied a threat of force. Unlike the bank

robber in Farnsworth, who stood in a public area when he handed the demand

note to the bank teller, Ranahan acted more ominously. Ranahan was not

outside the coffee stand when he made his request. By climbing through the



                                          5
No. 76468-3-1/6


ordering window and into the coffee stand itself, Ranahan violated a societal

norm. He entered an area where he had no right to be. By taking this step, an

objective observer could reasonably conclude that he was prepared to violate

additional societal norms. A request for money takes on a different light when

made in this context, let alone in the confines of a small, locked building a few

feet away from the money's custodian.

       Indeed, Ranahan did go further. He demanded access to money to which

he had no lawful claim. This demand was

       laden with inherent intimidation. When a person demands money
       at a bank,[2Iwith no explanation or indication of lawful entitlement to
       money, it can imply a threat of force because without such a threat,
       the teller would have no incentive to comply. An ordinary bank
       teller could reasonably infer an implied threat of harm under these
       circumstances.

Farnsworth, 185 Wash. 2d at 771-72.

        Viewing the evidence of Ranahan's conduct in the light most favorable to

the State, it is sufficient to support a rational jury's finding that he took property

from the Buzz Thru coffee stand by the threatened use of force.

       Affirmed.



WE CONCUR:




       2 The quoted statement applies equally to a drive-thru coffee stand and the barista
working therein.


                                               6